831 F.2d 293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Genever ANTHONY, Plaintiff-Appellant,v.ILLINOIS CENTRAL RAILROAD and Brotherhood Railway Carmen ofthe United States and Canada, Defendants-Appellees.
No. 87-5199.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1987.

1
Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges and JAMES HARVEY, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum opinion and order filed January 16, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation